Order entered May 20, 1969, granting petitioners’ application for judgment to the extent of ordering a hearing on the petition is unanimously reversed on the law and the petition dismissed, without costs or disbursements, and without prejudice to a further petition. Petitioners, presently classified as Court Clerk I in the Civil Court, seek an order reclassifying them as Court Clerk II. There are 37 petitioners. The order of reclassification became effective July 1, 1966. If petitioners’ application is based on that order, it is clearly barred by the four-month statute of limitations. If it is based on the particular application of that order to each individual petitioner, the petition is defective as it fails to set forth the situation in regard to the individual petitioners. It appears that certain petitioners took administrative appeals, some of which have been decided and some of which are still pending. The petition is barren of any facts from which it can be determined whether petitioners’ grievances arise from the reclassification order itself or from a claimed improper application of that order, and, if the latter, which petitioners are affected and the date on which the order became effective as to them. Should petitioners, or any of them, be so advised, they may institute a new petition setting forth the relevant facts as to each petitioner involved. Concur — Capozzoli, J. P., McGivern, Steuer and Tilzer, JJ.